OFFICE OF THE AlTORNEY GENERAL OF TEXAS
                                 AUSTIN




Honmablr      liarry 8ohults
CMtuity Attorney,     Dallam County
Dalhart,     Texar
Deer Sir:




                                             your opinion request
bsariq      date of Ootabe                 you propound thr following
queetionr




                            lff would not be entitled   to any allowenoe
                         automobile,  unlerre he heb first  omplfed with
                     f the statute a8 to the making and sworn appli-
                     aionerel Court, stating the neoeaalty therefore,
with a suboequent eat on the part of the Canuulssioneri9~ Court
aoknowledging thee neoaselty for euah :expenditure to be made.
Hon. Harry Sohulta,     Pegs e

            Inesmuoh a8 the rtatute mekee no provfaionwor       None euto-
mobile exOhange*, we do not feel as though the law oontempletee
mm aa en approved expenditure.        Thie offioe  does not have auffi-
oient feats before It to aroertain whether or not the item none
automobile exohengew is a depreoletlon      item or not.   We oennot say
that the dffferenoe,in    prioe between the old automobile owned by
the Sheriff   and the.new eutomobile traded for is the eo~tuel de-
preoietlon   of the Sherlff*g   automobile oeueed by the uee of eeid
automobile b&the Sherlff~ln      the aleoherge of his ofi’lolel   duties.
The amount oi deprealetlon     to be allowed ea a %eoeseary     expenee’
ie e figure which suet neoesrarily      be peased upon by the fJommj.e-
aloneref Court 0r your County.
             If in lieu of the Item Wolle eutomobile.exohange~    an item
for depreoietion     upon e pereonallly owned eut6moblle ehould be sub-
mitted by the Shertif upon ~hlcl *neoeaeary expen&e* aooount, ahowing
de$reolatlon    of a personally    owned eutomoblle by ruoh Sheriff  in the
dieoharge of hi8 offlolel      dutlse,  end striot  oompllenoc with the
provlelons    of Artlole  3S99 of the Revised Civil Statutes of Teree,
es amended, fo otherwise had, then and in that event suah en allow-
enoe for depreoietion     oould be properly made.

            However, in arriving   at e dealsion es to whether auoh
expenditures   should. be allowed, under Artiole  9891 of the Revleed
Civil Statutes of Texas, ae emended, we find that e fee offioer        ie not
allowed to deduot any amount of money a8 expense8 of offioe      until
after he ahell have earned the maximuinamount of money allowed him
by etetute,   ea,auoh fee officer.    Then and in that event, he ehall
be allowed in aooordanoe with the provisions     of Article  3S99, above
refarrbd to, to deduot rrom earned fees, over end above the maximum
amount allowed him by statutee,     the approved expenses herein lnqulre’d
about.
            Trueting   that the above eetlsfeotori~l~    answers your quee-
tion,   we remain
                                             Yours very truly
                                         ATTORNEYGENERALOF TEXAS


                                                        Edger Oale
ECrN                                                     Aaeiatent

Approved Nov. 10, 1939
       Gerald 0. Mann
       ATTORNEY GENERALOF TEXAS